Citation Nr: 1742852	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for loss of use of a creative organ (erectile dysfunction).

2.  Entitlement to service connection for a left upper extremity neurological disability.  

3.  Entitlement to a compensable rating, prior to June 8, 2010, and in excess of 10 percent since June 8, 2010, for status post right inguinal herniorrhaphy with scars (inguinal scars).

4.  Entitlement to a compensable rating for low back benign intradermal inclusion cysts (low back cysts).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 decisions of the Newark, New Jersey, Regional Office.  

During the pendency of the appeal, a May 2011 rating action granted a 10 percent disability rating for inguinal scars, effective June 8, 2010; however, this does not represent the maximum benefit permitted under law and the claim has been appropriately recharacterized on the Title Page. 

In a November 2013 decision, the Board in pertinent part denied an increased rating for inguinal scars on the merits, with the other claims on appeal being remanded for additional development.  The Veteran appealed the denial of the inguinal scars claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted the parties' Joint Motion for Partial Remand, vacating the November 2013 Board decision on the inguinal scars and remanding the claim for compliance with the terms of the Court Order.  In June 2015, the Board remanded the inguinal scars claim to allow compliance with the March 2015 Court Order.  

The appeal has been remanded for additional development in November 2013 and June 2015.  The appeal has been returned to the Board for further appellate review.

The issues of entitlement to service connection for a left upper extremity neurological disability; and increased rating claims for inguinal scars and low back cysts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for hypertension.

2.  Resolving all reasonable doubt in his favor, the competent evidence of record indicates the Veteran's erectile dysfunction is caused, at least in part, by hypertension.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's November 2013 and June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran presently seeks service connection for erectile dysfunction, maintaining the disability was caused by or aggravated by a service connected disability(ies).  This forms the basis of the Veteran's claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The competent and most probative evidence of record sufficiently establishes that the Veteran has a current diagnosis of erectile dysfunction-loss of use of a creative organ.  See VA Genitourinary Exams, Jul. 13, 2010 and Sept. 30, 2009.  Thus, the analysis to follow will center on whether the claimed disability is related to service or any service-connected disability.

Initially, the evidence of record does not support a reasonable finding that the claimed disability is related to military service or had its onset within one year of separation.  Further, while in this instance he is not competent to provide a competent medical opinion regarding his claimed erectile dysfunction, the Veteran's statements consistently place the onset of the disability after his separation from service and report that relevant symptoms presented following various events/manifestations of his service connected disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, this is not fatal to the Veteran's claim because the claim can be established based on being caused or aggravated by a service-connected disability(ies).  38 C.F.R. § 3.310(a).  

In any service connection claim, medical evidence provides highly probative evidence in establishing the claim and this claim is no different.  The most probative medical evidence of record tends to support the Veteran's claim.  Although the September 2009 VA examiner states the Veteran's diagnosis of erectile dysfunction is likely related to diabetes mellitus, a disability for which service connection is not in effect, the examiner further opines that it is possible that multiple other disabilities, including hypertension, may contribute the claimed disability.  In support of this proposition, the examiner demonstrates sufficient reliance on relevant medical expertise, consideration of relevant medical evidence, current examination findings, and the Veteran's competent account of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Accordingly, the Board finds the September 2009 VA examination opinion-the only opinion addressing the determinative matter at hand-to be highly probative evidence in support of the Veteran's service connection claim.  

Service-connection has been established for hypertension and the only competent medical opinion of record sufficiently attributes diagnosed erectile dysfunction, at least in part, to the aforementioned service connected disability.  See Allen, 7 Vet. App. at 448.  

Additionally, a July 2014 treatment record provides a virtually identical assessment.  Although no reasoning or analysis is provided, the treating physician clearly reports explaining to the Veteran that diagnosed erectile dysfunction is likely organic in origin due to hypertension and other disabilities.  This further bolsters the VA examiner's indication that diagnosed erectile dysfunction is, at least in part, due to service-connected hypertension. 

Thus, resolving all reasonable doubt in the Veteran's favor, service connection for an erectile dysfunction is warranted.  


ORDER

Service connection for erectile dysfunction is granted.  


REMAND

The Board finds that a remand for a new VA examination related to the Veteran's service-connected inguinal scars is required.  The Veteran assertions that the disability has worsened since the last VA examination in August 2014 and a July 2015 VA examination report indicating he underwent relevant surgical intervention related to the disability, but does not provide adequate information regarding the corresponding scars.  See 38 U.S.C.A. § 5103A(d) (West 2015); Snuffer v. Gober, 10 Vet. App. 400, 403(1997).  

The June 2009 VA examination opinion does not provide an adequate basis for the Board to make fair and fully informed assessment of the left upper extremity neurological disability service connection claim.  The VA examiner reported that the Veteran's left upper extremity neurological examination was not warranted and did not diagnose any current disability; however, a July 2009 VA treatment record suggests the Veteran's reported numbness may be a component of left shoulder myofascial pain.  Additionally, a June 2015 VA physician specifically indicated that, while relevant neurological testing was normal, the Veteran might have very mild, independent elbow neuropathy or a sensory phenomenon.  Thus, the record suggests that a left upper extremity diagnosis may be warranted and have been present during the pendency of the Veteran's appeal but there is no VA examination of record reflecting consideration or analysis of these records.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Thus, the Board must remand the appeal to obtain an adequate examination in connection with the Veteran's appeal.  

The record also indicates that the Veteran receives regular left upper extremity neurological, inguinal herniorrhaphy and low back cyst treatment; however, VA treatment records dated since the most recent June 2016 Supplemental Statement of the Case (SSOC) have not been associated with the claims folder.  Additionally, while not definitive, the record suggests he may also receive regular private treatment for the aforementioned disabilities but the record does not reflect adequate efforts to attempt to obtain relevant likely outstanding records generated since June 2014.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

In light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination with respect to his low back cysts claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Additionally, given the remand of the inguinal scars claim and the March 2015 Court Order, finding the low back cysts claim is inextricability intertwined with the aforementioned claim, the Board must remand the claim to permit consideration of the claims at the same time.  On remand, the Veteran must be provided an appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private left upper extremity neurological, inguinal herniorrhaphy and low back cyst treatment, hospitalization or evaluation, since June 2014 to the present.   Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain these records should be documented.  

2.  Obtain all outstanding VA left upper extremity neurological, inguinal herniorrhaphy and low back cyst treatment or hospitalization records, dated June 2016 to the present.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA left upper extremity neurological examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all left upper extremity neurological pathology present, if any, specifically diagnosing or ruling out myofascial pain and a sensory phenomenon.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including reported in-service symptomatology and documented treatment.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefor.

(D) is aggravated by service-connected disabilities or medication taken therefore.

In relevant part, the Veteran is service connected for a left shoulder disability.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA status post right inguinal herniorrhaphy with scars examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should evaluate and report the nature, extent, and severity of the disability and all symptoms associated with the disability, including but not limited to scars.  

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA low back benign intradermal inclusion cysts examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should evaluate and report the nature, extent, and severity of the disability and all symptoms associated with the disability, including but not limited to scars and lipomas.  

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

6.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Then, the Veteran's claims must be readjudicated, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J.  Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


